ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-183, concluding that RICHARD D. SCHI-BELL of OCEAN, who was admitted to the bar of this State in 1973, should be censured for violating RPC 1.15(a)(commingling), RPC 1.15(d) and Rule 1:21-6 (recordkeeping), RPC 8.1(a)(know-ingly making false statements of material fact in connection with a disciplinary matter), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that RICHARD D. SCHIBELL is hereby censured; and it is further
ORDERED that the entire .record of this matter be made a permanent part ofi respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *456expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.